Citation Nr: 1230486	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 10-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has provided competent and credible testimony of experiencing intermittent tinnitus from active service forward; his descriptions of experiencing acoustic trauma, and ringing in his ears from active service forward, are consistent with the conditions and circumstances of the Veteran's military service in an artillery unit.




CONCLUSION OF LAW

The criteria for service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds Veteran has provided competent and credible testimony, to include at a Board hearing before the undersigned, of experiencing intermittent tinnitus from active service forward. His descriptions of experiencing acoustic trauma, and ringing in his ears from active service forward, are consistent with the conditions and circumstances of his military service in an artillery unit. Accordingly, the Board grants service connection for tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for tinnitus. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a).

The Veteran has provided competent and credible lay testimony of experiencing intermittent tinnitus from active service forward; his descriptions of experiencing acoustic trauma during service, and ringing in his ears from active service forward, are consistent with the Veteran's military service in an artillery unit. See 38 U.S.C.A. § 1154(a).

The undersigned finds the Veteran to be credible in his reports of tinnitus from active service forward, based on the undersigned's observation of the Veteran's demeanor at his June 2012 hearing, and subsequent review of the Veteran's testimony in the context of the entire claims file.

A VA examiner in September 2009 declined to provide a medical nexus opinion with respect to the Veteran's tinnitus on the basis that the Veteran did not report tinnitus on examination; however, this omits review of the Veteran's prior assertions as to experiencing tinnitus, and further, could not take into account his credible assertions at a March 2011 RO hearing and a June 2012 Board hearing that he has experienced tinnitus from active service forward.

Tinnitus, or ringing of the ears, is a disorder for which a layperson is uniquely suited to state the nature of the symptoms and at what point in time the symptoms began; it is generally not susceptible to corroboration by objective medical examination. Thus, credible lay testimony is in some respects of unique importance in a claim for service connection for tinnitus. See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002). The Board has received competent and credible testimony from the Veteran regarding this disorder. Further noting that acoustic trauma and tinnitus are consistent with the conditions and circumstances of the Veteran's service in an artillery unit, and affording the benefit of the doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran has tinnitus that began during active service. Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has been denied service connection for an ear disorder manifested by ear pain and strictly speaking has not appealed that determination; however, the medical and lay evidence of record suggests that the Veteran may have a hearing loss disability that began at the same time or is related to an underlying disorder that is manifested by ear pain. Therefore, the Board will require additional medical opinion evidence, as discussed below, as to this matter. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (VA examination reports; corrective action); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions). 

At a VA examination in September 2009, pure tone measurements of the Veteran's hearing thresholds at 500, 1000, 2,0000, and 3,000 and 4,000 hertz met the criteria for a finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations. See 38 C.F.R. § 3.385; VA examination reported dated in September 2009. 

At his June 2012 Board hearing, the Veteran described a constellation of ear symptoms from active service forward, including periodic ear pain, hearing loss, and tinnitus, since being exposed to acoustic trauma from artillery fire during his period active service with an artillery unit.

At the VA examination in September 2009, the examiner noted in handwriting that the Veteran reported occasional sharp pain in the ears, right greater than left. Further, the examiner, an audiologist, asserted in the typewritten section of the report that with respect to this report of ear pain, the Veteran needed to be evaluated by an ear, nose, and throat specialist, i.e., an otolaryngologist. No such additional evaluation has been conducted. This renders the September 2009 VA examination report inadequate, as the examiner indicated he did not have adequate expertise to evaluate the presence or nature of the Veteran's claimed ear disorder. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses").

Additionally, the RO/AMC must seek to obtain any additional relevant records of VA or private treatment. In this regard, the Board notes that the RO/AMC has made substantial and reasonable efforts to obtain the Veteran's employment-related records of periodic hearing evaluations, but without success.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for ear problems, including ear pain and hearing loss, which are available and may not have been previously received by VA.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Once all available medical records have been received, arrange for VA examination with a PHYSICIAN specializing in disorders of the ears. 

The purpose of the examination is to determine whether the Veteran's hearing loss had its onset during active service or was related to any incident of service, to include noise exposure; this must include a determination as to whether the Veteran has a disorder of the ears manifested by ear pain that additionally affects the Veteran's hearing.

The following considerations will govern the examination:
   
* The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. THIS MUST INCLUDE ANY INDICATED EXAMINATION OF TH EARS, STUDIES OF THE EARS, OR EVALUATION OF THE VETERAN'S HEARING OR TYPE OF HEARING LOSS AS IS REQUIRED TO ASCERTAIN WHETHER THE VETERNA HAS AN UNDERLYING DISORDER OF THE EARS THAT IS MANIFESTED BY EAR PAIN, HEARING LOSS, OR TINNITUS.

* The examiner must take a complete history from the Veteran as to the nature and onset of his ear pain, tinnitus, and hearing loss.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must state the significance of the Veteran passing a whispered voice examination at November 1957 service discharge examination-is this a reliable and sufficient indicator to rule out that the Veteran had hearing loss at discharge from service?

* The examiner must be informed that the Veteran's history of serving in a military artillery unit is consistent with his claims of significant exposure to acoustic trauma during active service. The examiner must be referenced to the Veteran's assertion of symptoms of ear pain, hearing loss, and tinnitus, after one particular incident of the firing of a howitzer.

* The examiner must provide a finding as to whether the Veteran's hearing loss is consistent with a noise-induced hearing loss.

* The examiner must provide findings as to whether the Veteran has any other current ear disorder, such as might be manifested by ear pain, tinnitus, or hearing loss, and if so, whether the disorder is consistent with exposure to acoustic trauma during service, to include one particularly severe blast. 

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination--to determine whether the Veteran's hearing loss had its onset during active service or was related to any incident of service, to include noise exposure; this must include a determination as to whether the Veteran has a disorder of the ears manifested by ear pain that additionally affects the Veteran's hearing.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


